885 So.2d 512 (2004)
STATE of Louisiana
v.
Clemone W. LANIEU.
No. 2003-KP-2640.
Supreme Court of Louisiana.
October 1, 2004.
PER CURIAM.
Writ granted in part; otherwise denied; case remanded to the district court. Relator filed an application for post-conviction relief containing a claim predicated on facts not known to him or his attorney at trial, and accordingly satisfied the criteria of La.C.Cr.P. art. 930.8(A)(1) for an exception to the prescriptive period. The fact that relator discovered the new facts before the prescriptive period had run but did not file until after it had run does not make his application untimely. Instead, if delays caused by matters outside the control of the state have prejudiced the state, it may invoke La.C.Cr.P. art. 930.8(B) and demand a hearing on that issue. If the state demonstrates prejudice under that article, the district court shall dismiss the application. If it does not, the district court shall consider the claim on the merits. See generally Carlin v. Cain, 97-2390 (La.3/13/98), 706 So.2d 968.
TRAYLOR and KNOLL, JJ., would deny the writ application.